DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (U.S. Patent Pub. No. 2016/0170523; already of record) in view of Lu et al (U.S. Patent Pub. No. 2012/0127112).

Regarding claim 1, Park discloses a touch sensor (400), comprising: 
a substrate (401), (fig. 1, [0040]); 
a sensing pattern (410 and 420) on the substrate (401), the sensing pattern comprising a first pattern (420) and a second pattern (410), the first pattern (410) being arranged along a first direction (Y direction) parallel to a surface of the substrate (401), the second pattern (410) being arranged along a second direction (X direction), the second direction being parallel to the surface of the substrate (401) and crossing the first direction (Y direction), the second pattern (410) comprising unit patterns (i.e. each touch electrode 410 is a unit pattern) isolated from each other, (figs. 1 and 5, [0042 and 0051-0055]); and 
a plurality of bridge electrodes (412) electrically connecting neighboring unit patterns of the unit patterns (410), (fig. 5, [0058 and 0062]), 
wherein an angle between an extending direction of the bridge electrode (412) and the first direction (Y direction) in a planar view is from 45 degree to 89 degree, (fig. 0076]); 
the substrate (401), the bridge electrode (412) and the sensing pattern (410 and 420) are bent together to form a bending portion (i.e. sensing region TA2 is bend), and the bridge electrode (412) extends in a direction the same as a bending direction of the bending portion (i.e. bending direction of the sensing region TA2), (fig. 5, [0070-0071 and 0076]); and 
a bending angle between a body of the substrate (401) which is not bent (i.e. substrate 401 at sensing region TA1 is not bend) and an end portion of the bending portion is greater than 0 degree and less than 180 degree (i.e. sensing region TA2 is bend to be greater than 0 degree and less than 180 degree), (fig. 5, [0070-0073]).

	However, Park does not mention wherein all of the plurality of bridge electrodes have the same extending direction.
	In a similar field of endeavor, Lu teaches wherein all of the plurality of bridge electrodes (102) have the same extending direction (D2), (fig. 2, [0032]),
	the substrate (100), the bridge electrode (102) and the sensing pattern (118) are bent together to form a bending portion (i.e. area which is rolled towards direction D2 is the bending portion), and the bridge electrode (102) extends in a direction (D2) the same as a bending direction (D2) of the bending portion; and 
the bending direction (D2) is a direction toward the bending portion (i.e. portion which is rolled up is bended) of the substrate (100), (fig. 2, [0029-0030]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Park, by specifically providing the bridge electrodes all have the same extending direction, as taught by Lu, for the purpose of having features of easy management and facilitating follow-up processing, [0007].

	Regarding claim 2, Park discloses wherein the first pattern (420) comprises a connecting portion (422) and unit patterns (i.e. each unit of touch electrode 420) electrically connected to each other via the connecting portion (422), (figs. 1-2, [0056]).

	Regarding claim 3, Park discloses further comprising an insulation layer (430) formed on the connecting portion (422) of the first pattern (420), (fig. 2, [0059]).

	Regarding claim 4, Park discloses wherein the bridge electrode (412) is disposed at a different level from that of the first pattern (420) and electrically separated from the first pattern by the insulation layer (430), (fig. 2, [0058-0059]).

	Regarding claim 5, Park discloses wherein a line width of the bridge electrode (412) is from 1.5% to 200% of the connecting portion (422) included in the first pattern (420) (i.e. fig. 2 shows that the connecting part 412 is about the same width as the connecting part 422, thus being in the range width of 1.5% to 200%), [0056].

	Regarding claim 6, Park discloses wherein the bending direction (i.e. bending downwards) is a direction toward the bending portion (TA2) of the substrate (401), (fig. 5, [0070-0071]).

	Regarding claim 7, Park discloses wherein the first pattern (420) and the second pattern (410) are disposed at the same level (i.e. same layer), (fig. 1, [0052]).

Regarding claim 8, Lu discloses wherein the bridge electrodes (102) comprise at least one selected from a group consisting of ITO-silver (i.e. conductive silver paste), [0032].
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Park, by specifically providing the bridge electrode to be made of silver, as taught by Lu, for the purpose of having additional choices to make the bridge electrodes.

	Regarding claim 9, Lu discloses wherein the bridge electrodes (102) comprise at least one selected from a group consisting of copper, [0032].
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Park, by specifically providing the bridge electrode to be made of copper, as taught by Lu, for the purpose of having additional choices to make the bridge electrode.

	Regarding claim 10, Park discloses wherein a thickness of the bridge electrode (i.e. thickness of connecting part 412) is from 20% to 1,300% of a thickness of the unit pattern (i.e. thickness of the touch electrode 410) included in the second pattern (410), (i.e. thickness of connecting part 412 and touch electrode 410 are the same), (fig. 4, [0058]).

	Regarding claim 11, Park discloses a touch screen panel (400) comprising the touch sensor (touch sensor device 400 is a panel as shown in fig. 1) of claim 1, [0039].

	Regarding claim 12, Park discloses an image display device (i.e. touch sensor device adhering to another electronic device such as a display device) comprising the touch screen panel (400) of claim 11, [0071].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the reference of Lu has been added for new grounds of rejection. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691